Citation Nr: 1437797	
Decision Date: 08/25/14    Archive Date: 09/03/14

DOCKET NO.  14-09 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a dental condition.


ATTORNEY FOR THE BOARD

D.M. Casula, Counsel


INTRODUCTION

The Veteran had active service from February 1943 to January 1946. 

This matter comes before the Board of Veterans' Appeals (Board) from a June 2011 rating decision of the above Regional Office (RO) of the Department of Veterans Affairs (VA) which denied service connection for a dental condition.


This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The preponderance of the evidence is against a finding that the Veteran has a dental condition, to include as a result of dental trauma, for which service connection can be granted for compensation purposes.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a dental disability for VA compensation purposes have not been met.  38 U.S.C.A. §§ 1110, 1712 (West 2002); 38 C.F.R. §§ 3.303, 3.381, 4.150, 17.161 (2013). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.159, 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 2008).  The VCAA notice requirements apply to all five elements of a service connection claim.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007). The U.S. Supreme Court has held that the burden of proving harmful error rests with the party raising the issue, and determinations on the issue of harmless error should be made on a case-by-case basis.   Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

In this case, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in January 2011 that fully addressed the notice elements and was sent prior to the initial RO decision in this matter.  The letter informed the Veteran of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  In the January 2011 letter, the Veteran was also advised of how disability ratings and effective dates are assigned.  See Dingess v. Nicholson, supra.  Moreover, he has not demonstrated any error in VCAA notice, and therefore the presumption of prejudicial error as to such notice does not arise in this case.  See Sanders v. Nicholson, supra.  Thus, the Board concludes that all required notice has been given to the Veteran.  

Further, VA has satisfied its duty to assist the Veteran in the development of the claim.  VA has obtained all identified and available service and post-service treatment records for the Veteran.  A VA examination was not scheduled because the Veteran's dental service records (which appear full and complete) contain no notations of any problems other than fillings, dental caries, and the placement of a bridge, for which service connection for treatment purposes was already granted.  Further, a VCAA request to the Veteran asking for any additional information or evidence regarding his dental trauma claim did not elicit any additional information.  Under these circumstances, a VA examination is not necessary.  Thus, it appears that all obtainable evidence identified by the Veteran relative to his claim has been obtained and associated with the claims folder, and that neither he nor his representative has identified any other pertinent evidence, not already of record, which would need to be obtained for a fair disposition of this appeal.  The Board concludes that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, supra.

VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claim under the VCAA.  No useful purpose would be served in remanding this matter for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit flowing to the Veteran, which is to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II. Factual Background and Analysis

The Veteran essentially contends he has current dental problems arising from dental work performed by an Army dentist in service.  He argues that while he was in service, a dentist "detected a tiny cavity and drilled excessively and destroyed the tooth", and that a Colonel in charge agreed with his complaint and said he would place in the Veteran's service record that the government would pay for a replacement (bridge) when he left the service.  The Veteran claims that after service, he had the work performed at his own expense because the dentist was opposed to collecting from the government, but that dentist did a bad job, which resulted in a root canal on an attached tooth and a poor fitting bridge which the Veteran had to replace at his own expense and which still caused discomfort.  

Service treatment records (STRs) showed that in March 1943, the Veteran underwent treatment for caries and pulpitis of several teeth.  In June 1943, a dental examination revealed the following missing teeth:  right upper tooth #6, left upper teeth #4, #5, #6, and right lower tooth #15; and that he underwent treatment for the following teeth which were found to be carious but restorable:  left upper tooth #8, right lower teeth #13, #14, and left lower teeth #13, #14, #15.  

In February 1947, the Veteran filed an application for outpatient dental treatment, claiming that he had 2 teeth extracted in service in February 1943 at Jefferson Barracks in Missouri and had 5 teeth filled in service in 1945 at Guam Air Depot.   

By rating sheet dated in March 1947, a VA rating board granted service connection for teeth #12, #13, and #17, which entitled the Veteran to treatment for the particular teeth which were found to be service connected.  He was provided a letter which entitled him to receive a dental examination by the named fee-basis dentist.

A report of a "Dental Examination and Treatment Record" dated in April 1947, showed that the Veteran was missing teeth #1 and #31 and that those spaces had closed, and that he was fitted with a bridge on teeth #12, #13, and #14, with abutment teeth #11 and #15.  In May 1947, the Veteran was provided another letter which entitled him to receive a dental examination by the named fee-basis dentist.

In February 1949, the Veteran requested another authorization from VA for additional dental work.  By rating sheet dated in March 1949, the Veteran's dental claim was re-rated, and service connection was noted to be granted for teeth #16, #18, #19, #20, #29, and #30, which was in addition to teeth #12, #13, and #17, which were previously service connected.

Post-service records show that the Veteran underwent outpatient VA dental treatment from October 1949 through April 1950, including being fitted for a permanent bridge for teeth #28, #29, and #30.

By rating decision dated in June 2011, the RO denied service connection for a dental condition, find that this was not considered an actually disabling condition for compensation purposes and may be considered service connected solely for the purpose of establishing eligibility for outpatient dental treatment.  The RO indicated it would refer this issue to the VA dental facility closest to [the Veteran's] address of record ,as VA Medical Centers or Outpatient Clinics are responsible for determining eligibility for dental treatment.  The RO also noted that prior dental decisions had determined that the following teeth were related to a pathological dental condition found in service #12, #13, #16, #17, #18, #19, #20, #29, and #30.

Disability compensation and VA outpatient dental treatment may be provided for certain specified types of service-connected dental disorders.  For other types of service-connected dental disorders, the claimant may receive treatment only and not compensation.  38 U.S.C.A. § 1712; 38 C.F.R. §§ 3.381, 4.150, 17.161. 

Dental disabilities that may be awarded compensable disability ratings are set forth under 38 C.F.R. § 4.150.  These disabilities include chronic osteomyelitis or osteoradionecrosis of the maxilla or mandible, loss of the mandible, nonunion or malunion of the mandible, limited temporomandibular motion, loss of the ramus, loss of the condyloid or coronoid processes, loss of the hard palate, loss of teeth due to the loss of substance of the body of the maxilla or mandible and where the lost masticatory surface cannot be restored by suitable prosthesis, when the bone loss is a result of trauma or disease but not the result of periodontal disease.  38 C.F.R. § 4.150, Diagnostic Codes (DCs) 9900-9916. 

Under 38 U.S.C.A. § 3.381, treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal diseases are to be considered service-connected only for the purpose of establishing eligibility for outpatient dental treatment as provided in 38 C.F.R. § 17.161. 

In the VA benefits system, dental disabilities are treated differently from medical disabilities.  Generally, replaceable missing teeth will be considered service-connected solely for purposes of determining entitlement to dental examinations or outpatient dental treatment under the provisions of Chapter 17, Title 38, United States Code.  See also 38 C.F.R. § 3.381.  The exceptions to the general rule are listed under 38 C.F.R. § 4.150, DCs 9900 through 9916.  Specifically, under DC 9913 ("loss of teeth, due to loss of substance of body of maxilla or mandible without loss of continuity"), missing teeth may be compensable for disability rating purposes, but the Note immediately following Diagnostic Code criteria states that "these ratings apply only to bone loss through trauma or disease such as osteomyelitis, and not to the loss of the alveolar process as a result of periodontal disease, since such loss is not considered disabling."  38 C.F.R. § 4.150, DC 9913. 

As noted above, the Veteran contends his current dental condition results from treatment he received in service.  He does not contend that he suffered a dental injury per se in service, nor does he contend that his condition was caused by loss of substance of body of maxilla or mandible, either trauma-induced or otherwise.  However, considering the evidence in light of the above laws and regulations, the Board finds that the Veteran does not have a compensable dental disability.  He has not submitted any competent (medical) evidence showing that he suffers from any of the disabilities included under 38 C.F.R. § 4.150.  Further, he does not allege tooth loss due to loss of substance of the body of maxilla or mandible through disease such as osteomyelitis.  Although he had dental treatment in service, the Board notes that he was previously granted service connection for certain teeth (which were treated in service) for post-service treatment purposes.  Thus, the Board concludes that the preponderance of the evidence is against the claim, and the claim for service connection for a dental condition for compensation purposes must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Service connection for a dental condition for VA compensation purposes is denied.





____________________________________________
GAYLE STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


